PER CURIAM.
We review Reeves v. State, 495 So.2d 238 (Fla. 5th DCA 1986), because of express and direct conflict with Mestas v. State, 484 So.2d 612 (Fla. 2d DCA 1986), affd, 507 So.2d 587 (Fla.1987). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In Mestas, we held that “community control is not to be considered as a nonstate prison sanction.” Slip op. at 2. We quash the decision of the district court below because it held that “community control is a nonstate prison sanction,” 495 So.2d at 239, and remand for further proceedings consistent with our opinion in Mestas.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.